TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00721-CV


In re Denise Hicks





ORIGINAL PROCEEDING FROM HAYS COUNTY


O R D E R
PER CURIAM
		Relator Denise Hicks filed a petition for a writ of mandamus and motion for
temporary relief on December 19, 2007, challenging the district court's December 12, 2007 order
granting a temporary injunction (captioned "Order Granting Preliminary Injunction") in cause
number 017-1965, Falcon Wood Property Owners Association v. Denise Hicks.  See Tex. R. App.
P. 52.1, 52.10(a).  The order granting temporary injunction is stayed until further order of this Court. 
See Tex. R. App. P. 52.8(b)(1).  The Court requests that the real party in interest file a response
to relator's petition for writ of mandamus on or before Monday, January 14, 2008.  See Tex. R. App.
P. 52.4.
		It is ordered December 20, 2007.
 

Before Chief Justice Law, Justices Puryear and Waldrop